DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/13/2021 has been entered.  Claims 1-3 and 5-12 are pending in the application.  In view of the Amendment, and to correct a typographical error(s) in the in the Final Rejection dated 11/12/2021, PROSECUTION IS HEREBY REOPENED. This new Non-Final Rejection is to replace/supersede the prior Final Rejection dated 11/12/2021.  The new Non-Final Rejection office action is set forth below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term/phrase “flat abutting face” is not found in the specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HESKAMP et al. (DE 102008005459 A1).
Regarding claims 1 and 8, HESKAMP et al. discloses a staple gun (Figs. 1-4), including: a housing (1), including a staple outlet (9/202, figs. 1-4); a striking member (12/13, driving blade shown), disposed on the housing and being movable toward or away from the staple outlet (8/202); a driving mechanism including a lever (3) rotatably connected to the housing, the lever (31) being swingable between a first position and a second position, the driving mechanism (3) driving the striking member (12/13, driving blade shown) to move toward the staple outlet when the lever swings from the first position toward the second position; a locking mechanism (4), including 
wherein the locking mechanism further includes an elastic member [0023], the elastic member is a torsion spring, one end of the elastic member is inserted into the locking member, another end of the elastic member is inserted to the housing [0023-0025], the elastic member includes at least one coil integrally connected between the one end of the 
Regarding claims 9 and 11, HESKAMP et al. discloses the lever and the housing are pivotally connected by a pivot portion (6 and/or 21), and the stopping bump is abutted against a side of the lever away from the staple outlet and is near the pivot portion ([0015-0025], figs. 5-8) and the lever includes a flat abutting face integrally formed as a part of the lever, the flat abutting face faces toward the axial direction, and when the lever is in the locking 
Regarding claim 10, HESKAMP et al. discloses the driving mechanism (3) further includes a retaining member (11) rotatably connected to the housing, when the lever is in the first position, the retaining member (11) and the striking member (12/13, driving blade shown) are positionably engaged with each other; when the lever move to the second position, the retaining member (11) is driven by the lever to disengage from the striking member so that the striking member is movable toward the staple outlet ([0015-0025], figs. 5-8).

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIOACCHINO et al. (US 2746044 A).
Regarding claim 1, GIOACCHINO et al. discloses a staple gun (T Fig. 1), including: a housing (C/SH), including a staple outlet (9/202, figs. 1-4); a striking member (BL/B), disposed on the housing and being movable toward or away from the staple outlet (GW/RW); a driving mechanism including a lever (H) rotatably connected to the housing, the lever (H) being swingable between a first position and a second position, the driving mechanism (H) driving the striking member (BL/B) to move toward the 
wherein the locking mechanism further includes an elastic member (51/44), the elastic member is a torsion spring, one end of the elastic member is inserted into the locking member, another end of the elastic member is inserted to the housing (col. 4, lines 15-75, col. 6, lines 53-75, figs. 1-2, 4-5, and 13-15), the elastic member includes at least one coil integrally connected between the one end of the elastic member and the 
Regarding claim 2, GIOACCHINO et al. discloses the locking member further includes a shaft (41) located inside the housing, the shaft is rotatably inserted into a shaft hole of the housing, the locking member further includes an operative portion, and the operative portion projects outwardly beyond and outside the housing (col. 4, lines 15-75, col. 6, lines 53-75, figs. 1-2, 4-5, and 13-15).
Regarding claim 3, GIOACCHINO et al. discloses the locking member further includes an annular flange (round with curved sections) integrally and radially extending between the operative portion and the shaft, the housing further includes a receiving hole, and the annular flange is abutted against an inner periphery of the receiving hole inside the housing (col. 4, lines 15-75, col. 6, lines 53-75, figs. 1-2, 4-5, and 13-15).
Regarding claim 5, GIOACCHINO et al. discloses the locking member further includes an extending portion (121- also “portions” are any parts/portiosn extending) radially extending between the annular flange and the shaft (121 and 122 extend from the annular ring portion have portions that extend), the stopping bump (123) is connected with the extending portion (121), a radial extent of the stopping bump is larger than a radial extent of the extending portion (“extent” is not limited to any length in which a “extend” can be taken that is larger than another extent), and the shaft, the operative portion, the annular flange, the extending portion and the stopping bump are integrally formed of one piece (col. 4, lines 15-75, col. 6, lines 53-75, figs. 1-2, 4-5, and 13-15).
Regarding claim 6-7, GIOACCHINO et al. discloses the one end of the elastic member (44/51) is inserted into the extending portion, wherein the housing further includes a blocking portion (124), and when the locking 
Regarding claim 8-9, GIOACCHINO et al. discloses the stopping bump (123) includes an arcuate corner facing the locking position and the lever and the housing are pivotally connected by a pivot portion (41), and the stopping bump is abutted against a side of the lever away from the staple outlet and is near the pivot portion (col. 4, lines 15-75, col. 6, lines 53-75, figs. 1-2, 4-5, and 13-15).
Regarding claim 10, GIOACCHINO et al. discloses the driving mechanism further includes a retaining member (P) rotatably connected to the housing, when the lever is in the first position, the retaining member and the striking member are positionably engaged with each other; when the lever move to the second position, the retaining member (32) is driven by the lever to disengage from the striking member so that the striking member is movable toward the staple outlet (col. 4, lines 15-75, col. 5, lines 1-20, col. 5, lines 60-75, figs. 1-2, 4-5, and 13-15).
Regarding claim 11, GIOACCHINO et al. discloses the lever includes a flat abutting face (50) integrally formed as a part of the lever, the 
Regarding claim 12, GIOACCHINO et al. discloses the driving mechanism further includes a retaining member (P) rotatably connected to the housing; when the lever is in the first position, the retaining member and the striking member are positionably engaged with each other; when the elastic member inserted into the locking member is lower than the extending line from the another end of the elastic member to the axial direction, the locking member has a tendency to rotate toward the locking position, and the stopping bump of the locking member drives the retaining member so that the retaining member is disengaged from the striking member (col. 4, lines 15-75, col. 5, lines 1-20, col. 5, lines 60-75, figs. 1-2, 4-5, and 13-15).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731